Case 2:10-cv-14360-DPH-MKM ECF No. 366 filed 09/30/19                 PageID.18905       Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

   THE SHANE GROUP, INC. ET AL.,
                                                    Civil Action No. 2:10-cv-14360
       Plaintiffs, on behalf of themselves          CLASS ACTION
       and all others similarly situated,
                       vs.
   BLUE CROSS BLUE SHIELD OF                        Honorable Denise Page Hood
   MICHIGAN,
       Defendant.


                                        FINAL JUDGMENT

         The Court has entered the Final Approval Order as to the parties’ Settlement. Accordingly,

  Plaintiffs’ and the Settlement Class’s claims against Blue Cross Blue Shield of Michigan are

  hereby DISMISSED WITH PREJUDICE, and this Final Judgment shall issue consistent with

  Federal Rule of Civil Procedure 58.



         SO ORDERED this 30th day of September 2019.




                                              s/Denise Page Hood
                                              HONORABLE DENISE PAGE HOOD
                                              CHIEF UNITED STATES DISTRICT JUDGE
